Citation Nr: 0629055	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  04-41 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from January 1963 to January 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and March 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  


FINDINGS OF FACT

1.  On July 10, 2002, the RO denied service connection for 
PTSD.  The veteran's July 23, 2003 notice of disagreement 
(NOD) was not timely.  The July 2002 RO decision became 
final.  

2.  Some of the evidence received since the July 2002 denial 
relates to an unestablished fact necessary to substantiate 
the claim.  It is neither cumulative nor redundant of the 
evidence already of record at the time of July 2002 denial 
and it raises a reasonable possibility of substantiating the 
claim.  

3.  The veteran has been diagnosed with PTSD, but there is no 
credible corroboration or verification of the alleged 
stressors in service.  


CONCLUSIONS OF LAW

1.  The July 2002 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).   

2.  New and material evidence has been received since the 
July 2002 RO denial of service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), (c) 
(2005).  

3.  Service connection for PTSD is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 2002, the RO denied the veteran's claim for service 
connection for PTSD.  The veteran's notice of disagreement 
was untimely.  Therefore, the July 2002 RO decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d) (2005); 
38 C.F.R. § 20.200, 20.302, 20.1103 (2005).  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Since the July 2002 RO decision, a PTSD questionnaire and a 
large amount of new medical evidence have been submitted 
which pertains to the veteran's claim for service connection 
for PTSD.  The Board finds that the evidence is new and 
material because it has not been submitted to VA before and 
it relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim is 
reopened.  38 U.S.C.A. § 5108.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304 
(regarding combat veterans); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic And Statistical Manual Of Mental Disorders, (4th 
ed. 1994) (DSM- IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125. According to these criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event, and that he experience a number of specified 
current symptoms. The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others. In addition, the response must involve intense 
feelings of fear, helplessness, or horror.

If the veteran did not engage in combat with the enemy, or 
the veteran did engage in combat but the alleged in-service 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged in-service stressor.  Instead, the record must 
contain credible supporting evidence which corroborates the 
veteran's testimony or statements.  Cohen, 10 Vet. App. at 
147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

The veteran has several diagnoses of PTSD from VA 
practitioners.  However, his stressors have not been 
verified.  

The veteran reported four stressors through a November 2001 
VA treatment report and a July 2002 PTSD questionnaire.  
Those stressors were: (1) being assigned to help special 
forces troops interrogate an enemy and witnessing their 
interpreter shoot the man, his wife, and their baby; (2) 
having an enemy soldier shot in close proximity; (3) 
patrolling with special forces troops and finding a weapon in 
house, resulting in the deaths of the people who lived in the 
house; and (4) while building an air strip in October 1965, a 
pair of enemy soldiers tried to enter the compound and were 
killed with a 50 caliber machine gun.  

The veteran's record of assignments indicates that the was a 
combat engineer in the Republic of Vietnam in October 1965.  
His position as a "combat engineer" is not sufficient for 
the Board to find that the veteran engaged in combat with the 
enemy.  There is no evidence of record to show that the 
veteran engaged in combat.  He did not receive any combat 
medals and the record does not provide any other indication 
that the veteran engaged in combat with the enemy.  
Therefore, the veteran's lay testimony alone is not 
sufficient to verify his stressor.  

The veteran has multiple diagnoses of PTSD.  However, the 
Board is not required to grant service connection for PTSD 
because a physician accepted the veteran's description of his 
active service experiences as credible.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  The Board is not required 
to accept the veteran's uncorroborated account of his active 
service experiences.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  VA medical providers have generally restated the 
veteran's account of the in-service stressors and accepted 
them as credible.  However, such statements are undermined by 
two factors: (1) the medical opinions are based upon the 
veteran's uncorroborated recitation of the alleged stressors; 
and (2) none of the medical opinions included an objective 
review of the in-service evidence or any other 
contemporaneous indications that might bolster the veteran's 
reported stressors.  As noted above, a medical provider 
cannot provide supporting evidence that the claimed in-
service stressors actually occurred based upon post-service 
medical examination.  

In this respect, although an examiner can render a current 
diagnosis based on an examination of the veteran, the 
examiner's opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  See generally, Guimond v. Brown, 6 Vet. App. 69 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 
177 (1993).  Furthermore, an examination that relies on a 
questionable history of events is inadequate, and any 
psychiatric evaluation that forms the basis for an 
adjudicative decision must be based on an accurate 
description of events during the veteran's service.  See West 
v. Brown, 7 Vet. App. 70 (1994).  The Board is not required 
to accept a physician's diagnosis just because the physician 
accepted the veteran's description of his experiences as 
credible and diagnosed him with PTSD.  See West, 7 Vet. App. 
at 77 (quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992)).  Likewise, medical statements that accept a 
veteran's reports as credible and relate his PTSD to events 
experienced in service do not constitute the requisite 
credible evidence of the occurrence of stressors.  Moreau, 
supra.  

In this case, there is absolutely no indication in the record 
that the veteran was assigned to assist special forces in 
service, an assignment that should have been indicated within 
his military records (but is not), that provides negative 
evidence against this claim, and is found to undermine the 
veteran's overall credibility. 

In sum, the preponderance of the credible evidence does not 
show corroboration of alleged in-service stressors, which in 
turn could serve as the bases for the veteran's diagnosis of 
PTSD.  Any current PTSD is not shown to be related to his 
active service.  The Board finds that the preponderance of 
the evidence is against granting service connection for PTSD.  
38 U.S.C.A. § 5107(b).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in May 2002, as well as information provided in the 
November 2004 statement of the case (SOC), the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the November 2004 SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice in May 
2002, prior to the adverse determinations on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim.  Id. at 120-21.  

However, the Board is satisfied that the May 2002 VCAA notice 
and the November 2004 SOC otherwise fully notified the 
veteran of the need to give VA any evidence pertaining to his 
claim, such that there is no prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).   See 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, since the veteran's claim for 
service connection for PTSD is being denied, no disability 
rating or effective date will be assigned.  Therefore there 
can be no possibility of any prejudice to the veteran.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  

Efforts by the RO to confirm the veteran's stressors were 
unsuccessful due to the vagueness of the veteran's statements 
(such as the date of the event, the exact location, etc.).  
In October 2004, the agency responsible for attempting to 
confirm veteran's stressors indicated that they were unable 
to do so due to the vague nature of the veteran's statement.  
The Board has reviewed the veteran's statements and agrees.  
The veteran's stressors are not confirmable.  Simply stated, 
there is no basis to find that a further effort to confirm 
the veteran's stressors would succeed based on the stressors 
alleged. 

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

The Board observes that the May 2002 VCAA notice letter did 
not inform the veteran of what constituted new and material 
evidence.  However, there is no prejudice to the veteran 
because the Board has reopened his claim.  Kent v. Nicholson, 
20 Vet. App. 1 (2006)

ORDER

Service connection for PTSD is denied.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


